Case 1:20-cv-02769-VSB Document 36-1 Filed 05/26/20 Page 1 of 42




                 EXHIBIT A
Case 1:20-cv-02769-VSB Document 36-1 Filed 05/26/20 Page 2 of 42
               Case 1:20-cv-02769-VSB Document 36-1 Filed 05/26/20 Page 3 of 42

Doc:

Please see the attached agreement for signature. It is updated for names, addresses, product identification and a
patent application exhibit page. No changes were made to our agreed terms.

OK…WILL FILE

Also, the patent attorney is ready for a call with you so he can complete the patent search. He is giving me a list
of his availabilities so you and I can nail down a time that works for you.

WHEN YOU GET HIS AVAILABLE TIMES LET ME KNOW

To update you, we are now officially formed as a Delaware entity registered to do business in Florida (with
your UPS box as our mailing address). Please give me the name and telephone number of your Wells Fargo
banker so I can get a meeting set up with him/her and our checking account open.

WELLS FARGO BANKER
ORESTE (OR –REST- TEE) …GO BY FIRST NAME (FORGOT LAST NAME)…ANY ASSOCIATE CAN
HELP AS WELL
8201 NW 36th St, Miami, FL 33166
Phone:(305) 597-5800
Hours: Open today · MON – FRI 9AM–6PM


Since I sent the 5K to the patent attorney already, your contribution to our checking account will be $11,666.66
(which represents your 70%). We have about 3K in additional bills (before the Florida registration was done)
which need to be paid, so after that we will have about 8.6K for ongoing expenses.

I WILL SEND YOU A CHECK TO LORSTAN PHARMACEUTICAL LLC FOR $11,666.66

John




---------- Forwarded message ----------
From: John Stanise <JStanise@jmscpa.com>
Date: Fri, Jun 24, 2016 at 12:25 PM
Subject:
To: "lorstanmed@gmail.com" <lorstanmed@gmail.com>




John Stanise, CPA

John M. Stanise, CPA, PC

317 Courtland Avenue
                                                         2
               Case 1:20-cv-02769-VSB Document 36-1 Filed 05/26/20 Page 4 of 42
Stamford, CT 06906

Tel: (203) 323-5311

Fax: (203) 327-2494

jstanise@jmscpa.com

CIRCULAR 230 DISCLAIMER: Any tax advice contained in the body of this material was not intended or
written to be used, and cannot be used, by the recipient for the purpose of avoiding penalties that may be
imposed under the Internal Revenue Code or applicable state or local tax law provisions.




                                                      3
Case 1:20-cv-02769-VSB Document 36-1 Filed 05/26/20 Page 5 of 42




                 EXHIBIT B
Case 1:20-cv-02769-VSB Document 36-1 Filed 05/26/20 Page 6 of 42
                 Case 1:20-cv-02769-VSB Document 36-1 Filed 05/26/20 Page 7 of 42

We will use Wilton as the business address for now and we recently registered to do business here in CT (needed to
because of staff payroll). Hopefully Miami will be my next stop in life (because of this venture). I will absolutely start
taking up residency in FL when revenue turns substantial, or as we get closer to going public, or if a sale to big pharma is
imminent. There is no way that I will pay state income tax in any of the above circumstances.

John


John Stanise, CPA
Chief Executive Officer
Lorstan Pharmaceutical, LLC
5 River Road, Suite 211
Wilton, CT 06897
Cell: (203) 536‐9407
john.stanise@lorstan.com

CONFIDENTIALITY NOTICE: This e‐mail and any files transmitted with it are confidential and intended solely for the use
of the individual or entity to whom they are addressed. If you have received this e‐mail in error, please delete it from
your system.

From: Loria Medical <info@loriamedical.com>
Sent: Tuesday, January 15, 2019 8:16 AM
To: John Stanise <john.stanise@Lorstan.com>
Subject: JOHN STANISE: LORSTAN PHARMACEUTICAL LLC ....name correct?

John,

I do not remember if we called to company Lorstan Pharmaceutical or Lorstan Pharmaceuticals…..singular, correct?

The banking record says Pharmaceutical….

Dr Loria




                                                             2
Case 1:20-cv-02769-VSB Document 36-1 Filed 05/26/20 Page 8 of 42




                 EXHIBIT C
Case 1:20-cv-02769-VSB Document 36-1 Filed 05/26/20 Page 9 of 42
Case 1:20-cv-02769-VSB Document 36-1 Filed 05/26/20 Page 10 of 42
Case 1:20-cv-02769-VSB Document 36-1 Filed 05/26/20 Page 11 of 42




                 EXHIBIT D
Case 1:20-cv-02769-VSB Document 36-1 Filed 05/26/20 Page 12 of 42
Case 1:20-cv-02769-VSB Document 36-1 Filed 05/26/20 Page 13 of 42
Case 1:20-cv-02769-VSB Document 36-1 Filed 05/26/20 Page 14 of 42
Case 1:20-cv-02769-VSB Document 36-1 Filed 05/26/20 Page 15 of 42
Case 1:20-cv-02769-VSB Document 36-1 Filed 05/26/20 Page 16 of 42
Case 1:20-cv-02769-VSB Document 36-1 Filed 05/26/20 Page 17 of 42
Case 1:20-cv-02769-VSB Document 36-1 Filed 05/26/20 Page 18 of 42
Case 1:20-cv-02769-VSB Document 36-1 Filed 05/26/20 Page 19 of 42
Case 1:20-cv-02769-VSB Document 36-1 Filed 05/26/20 Page 20 of 42
Case 1:20-cv-02769-VSB Document 36-1 Filed 05/26/20 Page 21 of 42
Case 1:20-cv-02769-VSB Document 36-1 Filed 05/26/20 Page 22 of 42
Case 1:20-cv-02769-VSB Document 36-1 Filed 05/26/20 Page 23 of 42
Case 1:20-cv-02769-VSB Document 36-1 Filed 05/26/20 Page 24 of 42
Case 1:20-cv-02769-VSB Document 36-1 Filed 05/26/20 Page 25 of 42
Case 1:20-cv-02769-VSB Document 36-1 Filed 05/26/20 Page 26 of 42
Case 1:20-cv-02769-VSB Document 36-1 Filed 05/26/20 Page 27 of 42




                  EXHIBIT E
Case 1:20-cv-02769-VSB Document 36-1 Filed 05/26/20 Page 28 of 42
Case 1:20-cv-02769-VSB Document 36-1 Filed 05/26/20 Page 29 of 42
Case 1:20-cv-02769-VSB Document 36-1 Filed 05/26/20 Page 30 of 42
Case 1:20-cv-02769-VSB Document 36-1 Filed 05/26/20 Page 31 of 42
Case 1:20-cv-02769-VSB Document 36-1 Filed 05/26/20 Page 32 of 42
Case 1:20-cv-02769-VSB Document 36-1 Filed 05/26/20 Page 33 of 42
Case 1:20-cv-02769-VSB Document 36-1 Filed 05/26/20 Page 34 of 42




                  EXHIBIT F
Case 1:20-cv-02769-VSB Document 36-1 Filed 05/26/20 Page 35 of 42




                          15/405,240



   January 12, 2017
Case 1:20-cv-02769-VSB Document 36-1 Filed 05/26/20 Page 36 of 42
Case 1:20-cv-02769-VSB Document 36-1 Filed 05/26/20 Page 37 of 42




                 EXHIBIT G
Case 1:20-cv-02769-VSB Document 36-1 Filed 05/26/20 Page 38 of 42
Case 1:20-cv-02769-VSB Document 36-1 Filed 05/26/20 Page 39 of 42
Case 1:20-cv-02769-VSB Document 36-1 Filed 05/26/20 Page 40 of 42
Case 1:20-cv-02769-VSB Document 36-1 Filed 05/26/20 Page 41 of 42
Case 1:20-cv-02769-VSB Document 36-1 Filed 05/26/20 Page 42 of 42
